         Case 5:19-cr-00021-GTS Document 20 Filed 03/04/19 Page 1 of 4




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_________________________________________

UNITED STATES OF AMERICA,

-v-                                         CASE NO. 5:19-CR-0021 (GTS)

STEPHEN J. TAUBERT,
                              Defendant.
_________________________________________




                     DEFENDANT’S TRIAL MEMORANDUM




DATED:    March 4, 2019                         LISA A PEEBLES
          Syracuse, New York                    Federal Public Defender


                                       By:       S/Courtenay K. McKeon, Esq.
                                                Assistant Federal Public Defender
                                                Bar Roll No. 515841
                                                Office of the Federal Public Defender
                                                4 Clinton Square, 3rd Floor
                                                Syracuse, New York 13202
                                                (315) 701-0080


cc:   Michael D. Gadarian, AUSA (via ECF)
      Michael F. Perry, AUSA (via ECF)
      Stephen J. Taubert (via mail)
     Case 5:19-cr-00021-GTS Document 20 Filed 03/04/19 Page 2 of 4



I.    STATEMENT OF THE CASE

      A. Jury selection is scheduled to commence at the discretion of Chief United States

         District Court Judge Glenn T. Suddaby on March 18, 2019, in Syracuse, New

         York.

      B. Defendant Stephen J. Taubert has been detained since January 17, 2019. He is

         currently housed at Oneida County Jail.

      C. A jury trial has not been waived.

      D. The estimated duration of trial is approximately four days.

      E. The government is represented by Michael D. Gadarian, Assistant United States

         Attorney, and Michael F. Perry, Assistant United States Attorney.

      F. The defendant is represented by Courtenay K. McKeon, Assistant Federal Public

         Defender.

      G. The three-count indictment charges the defendant with (1) influencing, impeding,

         or retaliating against a federal official in violation of 18 U.S.C. § 115(a)(1)(B); (2)

         making a threat in interstate commerce in violation of 18 U.S.C. § 875(c); and (3)

         threatening a former President in violation of 18 U.S.C. § 879.

      H. The defendant contends that although he used racial epithets and strong language

         in telephone calls to elected officials, he never threatened anyone.
            Case 5:19-cr-00021-GTS Document 20 Filed 03/04/19 Page 3 of 4



    II.      EVIDENTIARY ISSUES


The Defense Objects to the Jury Seeing the Transcript Prepared by the Government of an
August 9, 2018, Interview of Mr. Taubert by Law Enforcement.


          Two members of the Capitol Police and two Syracuse Police Department detectives

questioned Mr. Taubert at his home on August 9, 2018. The interview was recorded. The

government intends to play portions of the audio recording for the jury. The government has

informed the defense that it intends to provide the jury with a transcript of the audio recording

“as an aid to the jury when they listen to the audio recording at trial.” The defense objects to the

jury being provided with a transcript.

          A district court may, in its discretion, provide a jury with transcripts of recorded

conversations “for the purpose of aiding the jury in following along if certain precautions are

taken to ensure accuracy.” United States v. Ben-Shimon, 249 F.3d 98, 101 (2d Cir. 2001). Here,

the transcript would mislead the jurors rather than aiding them. No transcript could accurately

convey the reality of the recorded conversation. The interview of Mr. Taubert was chaotic.

Frequently, two or more people spoke at once. Throughout the recording, there is a buzz of

activity and a telephone ringing in the background. Mr. Taubert frequently emphasized certain

words and changed his tone of voice to convey meaning in a way that cannot be captured

accurately in a written transcript. If the jury is provided with a written transcript, it is highly

likely that jurors will rely on their eyes rather than on their ears—even if cautioned otherwise by

the Court.

          Moreover, the defense objects to one specific portion of the transcript. On page three, line

one, the government asserts that Mr. Taubert said “Okay then I threatened her, okay!” That
          Case 5:19-cr-00021-GTS Document 20 Filed 03/04/19 Page 4 of 4



portion of the interview appears at approximately 1:24 of the recording. Mr. Taubert does not

clearly say “Okay then I threatened her, okay!” Rather, he appears to say “When did I threaten

her? Okay?” or “Okay, did I threaten her? Okay?” The transcript prepared by the government

inaccurately characterizes a denial by the defendant (or, possibly, an unintelligible statement by

the defendant) as an admission. Allowing the jury to see this transcript would be irreparably

prejudicial to the defendant.

DATED:      March 4, 2019                            LISA A PEEBLES
            Syracuse, New York                          Federal Public Defender


                                              By:     S/Courtenay K. McKeon, Esq.
                                                     Assistant Federal Public Defender
                                                     Bar Roll No. 515841
                                                     Office of the Federal Public Defender
                                                     4 Clinton Square, 3rd Floor
                                                     Syracuse, New York 13202
                                                     (315) 701-0080
